        Case 1:19-cr-00789-PGG Document 312
                                        311 Filed 11/10/20
                                                  11/09/20 Page 1 of 1




                                 STAMPUR        & ROTH
                                     ATTORNEYS AT LAW

WILLIAM J. STAMPUR                                                 299 BROADWAY, SUITE 800
JAMES ROTH                                                         NEW YORK, N.Y. 10007

                                                                   (212) 619-4240
                                                                   FAX (212) 619-6743



November 9, 2020

By ECF
Honorable Paul G. Gardephe
United States District Judge
Southern District of New York
40 Foley Square
New York, NY 10007                                                      November 10, 2020

       Re:    United States v. Tonja Lewis, 19 Cr. 789 (PGG)

Dear Judge Gardephe:

         My client, Tonja Lewis, respectfully requests a variance of her present pretrial travel
restrictions - which are the Southern District of New York, the Eastern District of New York, and
New Jersey, where she resides - to allow her to travel to Douglasville, Georgia, via United
Airlines, leaving Monday, November 16, 2020, and returning Friday, November 20, 2020.

        Ms. Lewis will be staying at her godsister’s residence, located at 8445 Brook Lake Lane,
Douglasville, GA 30134. She will be attending a community event for the less fortunate as a part
of her godsister’s non-profit organization.

         AUSA Louis Pellegrino and USPTO’s Luis Baez and Natasha Ramesar have no objection
to this request. Ms. Lewis acknowledges that she will need to quarantine upon her return for 14
days due to the COVID-19 pandemic.

                                                           Very truly yours,


                                                           William J. Stampur

cc:    AUSA Louis Pellegrino, USPTO Luis Baez,
       USPTO Natasha Ramesar
